Judgment unanimously modified on the law and as modified affirmed and defendant remanded to Supreme Court, Onondaga County, for resentencing in accordance with the following memorandum: For the reasons stated in People v Sika (138 AD2d 935), we find the evidence legally insufficient to support defendant’s conviction for depraved indifference murder and accordingly, we modify the judgment by reducing the conviction to manslaughter in the second *1000degree (Penal Law § 125.15 [1]) and remand defendant to Supreme Court, Onondaga County, for resentencing.
The trial court did not err by admitting photographs of the deceased child, and its error in admitting evidence that two of defendant’s children previously had been placed in foster care and had been adopted was harmless (see, People v Sika, supra). The remaining issues raised by defendant were not preserved for our review, and we decline to exercise our discretion to review them in the interests of justice (CPL 470.15 [6]). (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.—murder, second degree.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.